Exhibit 99.1 FOR IMMEDIATE RELEASE LAYNE CHRISTENSEN REPORTS FISCAL 2 THE WOODLANDS, TEXAS, Thursday, December 8, 2016 – Layne Christensen Company (NASDAQ: LAYN) (“Layne” or the “Company”) today announced financial and operating results for the fiscal 2017 third quarter (Q3 FY 2017) ended October 31, 2016. Q3 FY2017 Financial Highlights • Reported net loss from continuing operations for Q3 FY 2017 was ($5.0) million, or ($0.26) per share, compared to ($9.0) million, or ($0.45) per share, for Q3 FY 2016. Included in Q3 FY17 results were $1.7 million in restructuring costs, or $(0.09) per share, primarily related to Water Resources. Q3 FY 2016 results included $2.2 million in restructuring costs, or $(0.11) per share, primarily related to Mineral Services' exit from its Africa business. • Adjusted EBITDA (a non-GAAP financial measure as defined below) increased to $6.8 million in Q3 FY 2017 compared to $6.7 million in Q3 FY 2016. • Consolidated revenues declined 11% to $153.6 million in Q3 FY 2017 from $173.2 million in Q3 FY 2016, due to reduced Water Resources’ drilling activity in the western U.S., Heavy Civil’s continuing shift towards more selective opportunities and lower Mineral Services’ revenues reflecting the exit from operations in Africa and Australia. • Unallocated corporate expenses reflected in Adjusted EBITDA continued to decline, benefiting from Layne’s overall cost reduction efforts, and were $4.5 million in Q3 FY 2017 compared to $6.0 million in Q3 FY 2016. • As of October 31, 2016, cash and cash equivalents were $72.7 million, and total debt was $161.5 million.Total liquidity, which includes availability under Layne’s credit facility and total cash and cash equivalents, was $145.0 million at October 31, 2016, compared to $125.5 million at July 31, 2016. • Total backlog was $244.1 million at October 31, 2016 compared to $286.6 million at July 31, 2016 and $386.4 million at October 31, 2015. The decrease in backlog was largely related to a decline in Heavy Civil as a result of the continuing strategic shift towards more selective opportunities, as well as a decrease in Water Resources due to reduced drilling activity in the western U.S.
